EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (No. 333-) on Form S-3 of our reports dated March13, 2012, with respect to the consolidated financial statements of Westmoreland Coal Company and subsidiaries and the effectiveness of internal control over financial reporting of Westmoreland Coal Company, included in this Annual Report (Form 10-K) for the year ended December31, 2011. /s/ ERNST & YOUNG LLP Denver, Colorado April 25, 2012
